DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Zhou (US 20130077696 A1), hereinafter referred to as Zhou.
Regarding claim 1, Zhou discloses a non-transitory computer-readable storage medium storing a set of instructions that are executable by one or more processors of a device to cause the device to perform a method for decoding video (See [0118]), comprising:
receiving a bitstream  (See FIG. 3, the decoder receiving a  compressed bit stream of video data);
determining whether one or more coding modes are enabled for a video sequence corresponding to the bitstream, based on one or more first flags in the bitstream (See [0028]  teaching that the  lossless_coding_enabled_flag is included in the sequence parameter set (SPS). If this flag is set, then lossless coding parameters may be present in the bit stream at various levels); and
determining whether a multi-level control is activated for the one or more coding modes, based on at least one second flag in the bitstream (See [0029] – teaching if the  sequence lossless coding flag, sps_lossless_coding_enabled_flag,  is disabled, lower level flags for lossless coding may present in the bit stream,).
Regarding claim 2, Zhou discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Zhou discloses the non-transitory computer-readable storage medium of claim 1, wherein the set of instructions that are executable by the one or more processors cause the device to further perform:
in response to the multi-level control being activated for the one or more coding modes, enabling or disabling, based on at least one third flag in the bitstream, the one or more coding modes for a target picture or a target slice in the video sequence  (See [0030] - pps_lossless_coding_enabled_flag and [0033] - slice_lossless_coding_enabled_flag).
Regarding claim 3, Zhou discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Zhou discloses the non-transitory computer-readable storage medium of claim 2, wherein the set of instructions that are executable by the one or more processors cause the device to further perform:
detecting, in the bitstream, the at least one third flag in a picture header associated with the target picture (See [0030] - pps_lossless_coding_enabled_flag, may be included in a PPS).
or in a slice header associated with the target slice (See [0033] - slice_lossless_coding_enabled_flag, may be included in a slice header).
Regarding claims 8 and 15, claims 8 and 15 are rejected under the same art and evidentiary limitations as determined for the non-transitory computer-readable storage medium of claim 1.
Regarding claims 9 and 16, claims 9 and 16 are rejected under the same art and evidentiary limitations as determined for the non-transitory computer-readable storage medium of claim 2.
Regarding claims 10 and 17, claims 10 and 17 are rejected under the same art and evidentiary limitations as determined for the non-transitory computer-readable storage medium of claim 3.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 11, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Sethuraman et al. (WO 2020253858 A1), hereinafter referred to as Sethuraman. 
Regarding claim 4, Zhou discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
the non-transitory computer-readable storage medium of claim 1, wherein the one or more coding modes comprise a plurality of coding modes, and the one or more first flags comprise a plurality of first flags that correspond respectively to the plurality of coding modes, wherein determining whether the one or more coding modes are enabled for the video sequence comprises: determining whether the plurality of coding modes are enabled for the video sequence, based on the plurality of first flags, respectively.
However, Sethuraman from the same or similar endeavor of video compression discloses the non-transitory computer-readable storage medium of claim 1, wherein the one or more coding modes comprise a plurality of coding modes, and the one or more first flags comprise a plurality of first flags that correspond respectively to the plurality of coding modes, wherein determining whether the one or more coding modes are enabled for the video sequence comprises: determining whether the plurality of coding modes are enabled for the video sequence, based on the plurality of first flags, respectively. (See P. 5, line 24 - enabling flag for DMVR on the SPS level and P. 7, lines 5-6 - enabling flag for bi-directional optical flow (BDOF) on the SPS level ).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed by Zhou to add the teachings of Sethuraman as above, in order to significantly increase the coding efficiency (Sethuraman, P. 3. Lines 10-17).
Moreover, Examiner submits that it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a plurality of coding modes, and a plurality of first flags that correspond respectively to the plurality of coding modes, wherein determining whether the one or more coding modes are enabled for the video sequence comprises: St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 5, Zhou and Sethuraman disclose all the limitations of claim 4, and is analyzed as previously discussed with respect to that claim.
Zhou does not explicitly disclose the non-transitory computer-readable storage medium of claim 4, wherein the at least one second flag comprises one or more second flags that respectively indicate whether the multi-level control is activated for the one or more coding modes, and the set of instructions that are executable by the one or more processors cause the device to further perform:
in response to the multi-level control being activated for the one or more coding modes, enabling or disabling, based on one or more third flags, the one or more coding modes for a target picture or a target slice, the one or more third flags respectively corresponding to the one or more coding modes.
However, Sethuraman from the same or similar endeavor of video compression discloses the non-transitory computer-readable storage medium of claim 4, wherein the at least one second flag comprises one or more second flags that respectively indicate whether the multi-level control is activated for the one or more coding modes (P. 5, lines 24-26 - When this enabling flag indicates that DMVR is disabled, deciding on a lower hierarchic level whether or not DMVR is not needed, and P. 79-11 - When this enabling flag indicates that BDOF is disabled, deciding on a lower hierarchic level whether or not BDOF is not needed), and the set of instructions that are executable by the one or more processors cause the device to further perform:
in response to the multi-level control being activated for the one or more coding modes, enabling or disabling, based on one or more third flags, the one or more coding modes for a target picture or a target slice, the one or more third flags respectively corresponding to the one or more coding modes (P. 3, lines 19-28 disabling flag for DMVR is set on the picture parameter set, PPS, level and slice header level and P. 6, lines 15-23 disabling flag for BDOF is set on the picture parameter set, PPS, level and slice header level).
The motivation for combining Zhou and Sethuraman has been discussed in connection with claim 4, above.
 Moreover, Examiner submits that it would have been obvious to one having ordinary skill in the art at the time the invention was made to have one or more second flags that respectively indicate whether the multi-level control is activated for the one or more coding modes (plurality of coding modes), and the set of instructions that are executable by the one or more processors cause the device to further perform:
in response to the multi-level control being activated for the one or more coding modes, enabling or disabling, based on one or more third flags, the one or more coding modes for a target picture or a target slice, the one or more third flags respectively corresponding to the one or more coding modes, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claims 11 and 18, claims 11 and 18 are rejected under the same art and evidentiary limitations as determined for the non-transitory computer-readable storage medium of claim 4.
Regarding claims 12 and 19, claims 12 and 19 are rejected under the same art and evidentiary limitations as determined for the non-transitory computer-readable storage medium of claim 5.
Claims 6, 7, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Sethuraman, further in view of Xiu et al. (US20210185338A1), hereinafter referred to as Xiu.
Regarding claim 6, Zhou and Sethuraman disclose all the limitations of claim 4, and is analyzed as previously discussed with respect to that claim.
Zhou does not explicitly disclose the non-transitory computer-readable storage medium of claim 4, wherein determining whether the multi-level control is activated comprises:
determining whether the multi-level control is activated for the one or more coding modes based on a single second flag; and
in response to the single second flag indicating that the multi-level control is enabled for the one or more coding modes, enabling or disabling the one or more coding modes for a target picture or a target slice of the video sequence.
However, Xiu from the same or similar endeavor of video compression discloses the non-transitory computer-readable storage medium of claim 4, wherein determining whether the multi-level control is activated comprises: determining whether the multi-level control is activated for the one or more coding modes based on a single second flag; and in response to the single second flag indicating that the multi-level control is enabled for the one or more coding modes, enabling or disabling the one or more coding modes for a target picture or a target slice of the video sequence  (See [0103] –[0106], [0112] and [0113]).
Xiu, [0012]).

Regarding claim 7, Zhou and Sethuraman disclose all the limitations of claim 4, and is analyzed as previously discussed with respect to that claim.
Zhou does not explicitly disclose the non-transitory computer-readable storage medium of claim 4, wherein determining whether the multi-level control is activated comprises:
determining whether the multi-level control is activated for the one or more coding modes based on one or more second flags, wherein the one or more second flags include at least one flag corresponding to two or more coding modes.
However, Xiu from the same or similar endeavor of video compression discloses the non-transitory computer-readable storage medium of claim 4, wherein determining whether the multi-level control is activated comprises:
determining whether the multi-level control is activated for the one or more coding modes based on one or more second flags, wherein the one or more second flags include at least one flag corresponding to two or more coding modes  (See [0103] –[0106], [0112] and [0113]).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed by Zhou and Sethuraman to add the teachings of Xiu as above, in order to control (e.g., jointly) the derivation granularities of ATMVP and/or STMVP at the sequence-level and the slice-level (Xiu, [0012]).
Regarding claims 13 and 20, claims 13 and 20 are rejected under the same art and evidentiary limitations as determined for the non-transitory computer-readable storage medium of claim 6.
Regarding claim 14, claim 14 is rejected under the same art and evidentiary limitations as determined for the non-transitory computer-readable storage medium of claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/FABIO S LIMA/Primary Examiner, Art Unit 2486